(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vista la moción que antecede con la asistencia de ambas partes, examinados los alegatos, y apareciendo que no es apelable la orden de que se queja el apelante concediendo a la demandante permiso para radicar un pleito de desahucio contra la demandada, actual-mente bajo sindicatura, se declara con lugar dicha moción y se deses-tima el recurso. Véanse: 3 C. J. 578, 580, secciones 413 y 415; Bancroft’s Code Practice, volumen 5, 5518-5526, secciones 4204 et. seq.; Bancroft’s Code Practice, volumen 8, pp. 8340-8350.
El Juez Asociado Sr. De Jesús no intervino.